DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The communications filed on February 16, 2022 and January 18, 2022 have been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al. (US 2014/0263227).

Regarding claim 1, Daniel et al. discloses a weld system (Fig. 3), comprising:

a machine readable storage device comprising machine readable instructions which, when executed, cause the processing circuitry (paragraph 0081, lines 10-14) to:
monitor one or more welds performed using a welding tool (paragraph 
0069, lines 1-3);
determine a performance score (via 308, Fig. 3, score of welding  
performance is related to welding procedures, paragraph 0112, lines 12-15) for the one or more welds based on whether the one or more welds corresponds to a predetermined criteria (e.g., “good” welding, continue with the welding procedure, paragraph 0069, line 22); and
prohibit welding when the order of the one or more welds does not 
correspond to the predetermined criteria (welding abnormality, paragraph 0069, lines 16-24).

While Daniel et al. does not expressly disclose monitoring an order of one or more welds and determining a performance score based on whether the order of the one or more welds corresponds to a predetermined criteria, Daniel et al. discloses that “it is necessary to perform welds in a specific sequence” (paragraph 0008, lines 1-5). Thus, it would have been obvious to monitor an order of one or more welds to make sure that the weld order is according to a specific sequence for obtaining a strict quality control of the weld. Accordingly, it would have been obvious to monitor an order of one or more welds for providing a performance score (whether weld is qualified, “good”, paragraph 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Daniel et al. with monitoring an order of one or more welds for the purpose of providing a performance score (whether weld is qualified, “good”) corresponding to a predetermined criteria (whether weld meets specific order of weld).

Regarding claim 11, Daniel et al. discloses a method for welding (Figs. 2, 3), comprising:
monitoring one or more welds performed using a welding tool (paragraph 0069, lines 1-3), wherein the monitoring includes tracking a welding tool location using one or more cameras (paragraph 0108, lines 26-29), and monitoring a location (paragraph 0069, lines 3-11),
setting one or more welding parameters of a welding-type power supply based on the welding tool location (paragraph 0076, lines 4-6, 14-16; paragraph 0120, lines 17-21; welding location is based on weld sequence, paragraph 0124, lines 2-4),
determining, via processing circuitry (302/306), a performance score for the one or more welds (Fig. 3).

While Daniel et al. does not expressly disclose monitoring an order of one or more welds and determining a performance score based on whether the order of the one or 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Daniel et al. with monitoring an order of one or more welds for the purpose of providing a performance score (whether weld is qualified) corresponding to a predetermined criteria (whether weld meets specific order of weld).

While Daniel et al. does not expressly disclose determining, via processing circuitry, a performance score for the one or more welds based on whether the location of the one or more welds corresponds to a predetermined criteria, the limitation is an optional limitation since the limitation is recited in the alternative form.  

Regarding claims 2 and 12, Daniel et al. discloses the performance score is additionally based on one or more of a measured weld technique (paragraph 0112, lines 12-15; Fig. 2), a number of completed welds (paragraph 0112, line 14).



Regarding claims 3 and 13, it would have been obvious in view of Daniel et al. that the predetermined criteria comprises an ordered sequence of welding, as discussed above. While Daniel et al. does not expressly disclose the predetermined criteria comprises an ordered sequence of welding locations, the welding locations are based on the sequence of welding (paragraph 0124, lines 2-4; paragraph 0110, lines 14-16).

Regarding claims 4 and 14, Daniel et al. discloses a display screen configured to display one or more visual identifiers corresponding to the predetermined criteria (paragraph 0029, lines 12-14).

Regarding claims 5 and 15, Daniel et al. discloses the machine readable instructions, when executed, cause the processing circuitry to prohibit welding (paragraph 0069, lines 16-24).
However, while Daniel et al. does not expressly disclose prohibiting welding when the order of the one or more welds does not correspond to the ordered sequence of welding locations, Daniel et al. discloses “it is necessary to perform welds in a specific sequence” (paragraph 0008, lines 1-5). Accordingly, it would have been obvious to prohibit welding when the order of the one or more welds does not correspond to the ordered sequence of welding locations (since the welding locations are based on the 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Daniel et al. with prohibiting welding when the order of the one or more welds does not correspond to the ordered sequence of welding locations for the purpose of having a quality welding because it is necessary to perform welds in a specific sequence (paragraph 0008, lines 1-4).

Regarding claims 6 and 16, Daniel et al. discloses the one or more welds comprise one or more simulated welds (paragraph 0110, line 8).

Regarding claims 8 and 18, Daniel et al. discloses the one or more welds comprise one or more live welds (Abstract, lines 11-13).

Regarding claim 10, Daniel et al. discloses a mock or live welding-type power supply (410), wherein the machine readable storage device further comprises machine readable instructions which, when executed, cause the processing circuitry to set welding parameters of the mock or live welding-type power supply based on the welding tool location (paragraph 0076, lines 4-6, 14-16; paragraph 0120, lines 17-21; welding location is based on weld sequence, paragraph 0124, lines 2-4; paragraph 0110, lines 14-16). 

s 7, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al. (US 2014/0263227) in view of Hsu et al. (US 2016/0267806).

Regarding claims 7 and 17, Daniel et al. discloses a display screen to display a welding process (Abstract, lines 11-13).
Daniel et al. does not disclose the display screen configured to display the one or more simulated welds.
Hsu et al. discloses a display screen configured to display one or more simulated welds (Abstract, lines 10-12) for training (paragraph 0070, lines 1-5).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Daniel et al. with a display screen as disclosed by Hsu et al. for the purpose of displaying one or more simulated welds for training.

Regarding claim 9, Daniel et al. does not disclose one or more cameras, wherein the machine readable storage device further comprises machine readable instructions which, when executed, cause the processing circuitry to track a welding tool location using the one or more cameras (paragraph 0205, lines 1-6).

Hsu et al. discloses discloses one or more cameras, wherein the machine readable storage device further comprises machine readable instructions which, when executed, cause the processing circuitry to track a welding tool location using the one or more cameras (paragraph 0205, lines 1-6; paragraph 0230, lines 1-3).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Daniel et al. with a camera as disclosed by Hsu et al. for the purpose of causing the processing circuitry to track a welding tool location.

Allowable Subject Matter

Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a method for welding, comprising in response to detecting activation of the welding tool, identifying the welding tool location; and determining the performance score based on whether the welding tool location corresponds to the target weld location (claim 19) is not disclosed, suggested, or made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments have been considered but are traversed in view of the new grounds of rejection.
Regarding rejections under 35 USC 102/103, Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Daniel et al. and Hsu et al., as discussed above.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.



/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        March 11, 2022